Title: To George Washington from Major General Philemon Dickinson, 26 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Penolopon [N.J.]June 26th 1778—½ past 7, oClock P.M.
                    
                    I took post at this Place an hour ago, since which, nine Prisoners have been brought in—& five more on their way—the Enemy’s rear,  halted four miles from Monmouth Court-house which is three miles distance from this—I shall execute any order, I may recieve from the Marquis—have been with him the greater part of the day. I have the honor to be Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                